       Case 2:18-cv-03300-DJH Document 56 Filed 08/14/19 Page 1 of 3



 1   Shane R. Swindle (#011738)
     Joseph E. Mais (#005470)
 2   Barry G. Stratford (#029923)
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 5   SSwindle@perkinscoie.com
     JMais@perkinscoie.com
 6   BStratford@perkinscoie.com
     DocketPHX@perkinscoie.com
 7
     Attorneys for Defendants
 8
 9                          UNITED STATES DISTRICT COURT
10                                    DISTRICT OF ARIZONA
11
12   Epicenter Loss Recovery, L.L.C.,                   No. 2:18-CV-03300-DJH

13                       Plaintiff,                   JOINT STATUS REPORT
14          vs.

15   Burford Capital Ltd., and Ganymede
     Investments Ltd.,
16
                        Defendants.
17
18
19         The Court previously directed the parties to submit a joint status report as to
20   the status of arbitration on or before August 14, 2019. See Order (Doc. 52); see also
21   Order (Doc. 48). Epicenter Loss Recovery, L.L.C., has not yet commenced the
22   arbitration proceeding.
23
24
25
26
27
28
       Case 2:18-cv-03300-DJH Document 56 Filed 08/14/19 Page 2 of 3



 1
     DATED: August 14, 2019                    THE QUINLAN LAW FIRM, LLC
 2
 3                                             By: s/ William J. Quinlan (w/permission)
                                                  William J. Quinlan
 4                                                2415 E. Camelback Road, Suite 700
                                                  Phoenix, Arizona 85016
 5
                                               Attorneys for Plaintiff
 6
 7
 8
 9   DATED: August 14, 2019                    PERKINS COIE LLP

10
                                               By: s/ Barry G. Stratford
11                                                Shane R. Swindle
                                                  Joseph E. Mais
12                                                Barry G. Stratford
                                                  2901 North Central Avenue, Suite 2000
13                                                Phoenix, Arizona 85012-2788

14                                             Attorneys for Defendants

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-
        Case 2:18-cv-03300-DJH Document 56 Filed 08/14/19 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2                  I hereby certify that on August 14, 2019, I electronically transmitted the
 3   attached documents to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants listed below.
 5
              William J. Quinlan
 6            The Quinlan Law Firm, LLC
              2415 E. Camelback Road, Suite 700
 7            Phoenix, Arizona 85016
 8            Attorneys for Plaintiff

 9                                      s/ Janet Roe
10
11
     145330539.2
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
